Exhibit 10.4

      Void after October 30, 2015   Warrant No. 2008-E-_____

THIS SECURITY AND ANY SHARES ISSUED UPON THE EXERCISE OR CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
AXS-ONE INC.
COMMON STOCK PURCHASE WARRANT
     AXS-One Inc. (the “Company”), having its principal office as of the date
hereof at 301 Route 17 North, Rutherford, New Jersey 07070, hereby certifies
that, for value received, ______________________________________ or registered
assigns (the “Holder”), is entitled, subject to the terms and conditions set
forth below, to purchase from the Company at any time on or from time to time on
or after the date hereof, and before 5:00 P.M., New York City time, on
October 30, 2015 (the “Expiration Date”), [Number of Shares]1 (__________) fully
paid and non-assessable shares of Common Stock (as defined below), at the
initial Purchase Price per share (as defined below) of $0.01. The number of such
shares of Common Stock and the Purchase Price per share are subject to
adjustment as provided in Section 5.
     The Company agreed to issue warrants, including this Warrant, to purchase
an aggregate of 3,600,000 shares of Common Stock (subject to adjustment as
provided in Section 5) in connection with the issuance by the Company to the
holders of an aggregate original principal amount of $1,100,000 of Series E 6%
Secured Convertible Promissory Notes, due May 29, 2009 (the “Promissory Notes”).
     As used herein the following terms, unless the context otherwise requires,
have the following respective meanings:
 

1   Purchasers shall receive a warrant to purchase 3 shares of Common Stock for
each $1 principal amount of Notes Purchased.

 



--------------------------------------------------------------------------------



 



          “Aggregate Purchase Price” has the meaning set forth in Section 3.1.
          “Blue Sky Laws” means any state securities or “blue sky” laws.
          “Board of Directors” means the board of directors of the Company.
          “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in New Jersey are authorized or required by law to
remain closed.
          “Company” includes the Company and any corporation which shall succeed
to or assume the obligations of the Company hereunder. The term “corporation”
shall include an association, joint stock company, business trust, limited
liability company or other similar organization.
          “Common Stock” means the Company’s Common Stock, $.01 par value per
share, authorized as of the date hereof, and any stock of any class or classes
(however designated) hereafter authorized upon reclassification thereof, which,
if the Board of Directors declares any dividends or distributions, has the right
to participate in the distribution of earnings and assets of the Company after
the payment of dividends or other distributions on any shares of capital stock
of the Company entitled to a preference and in the voting for the election of
directors of the Company.
          “Convertible Securities” means (i) options to purchase or rights to
subscribe for Common Stock, (ii) securities by their terms convertible into or
exchangeable for Common Stock or (iii) options to purchase or rights to
subscribe for such convertible or exchangeable securities.
          “Exchange Act” means the Securities Exchange Act of 1934 as the same
shall be in effect at the time.
          “Holder” means any record owner of Warrants or Underlying Securities.
          “Investor Rights Agreement” has the meaning set forth in Section 1.
          “Market Price” means with respect to any securities at any date (i) if
the principal trading market for such securities is an exchange, the average of
the closing sale prices per share for the last ten previous trading days in
which a sale was reported, as officially reported on any consolidated tape,
(ii) if the principal market for such securities is the over-the-counter market,
the average of the closing sale prices per share on the last ten previous
trading days in which a sale was reported as set forth by the over the counter
bulletin board or, (iii) if the security is not listed on another exchange or
the over the counter bulletin board, the average of the closing sale prices per
share on the last ten previous trading days in which a sale was reported as set
forth in the National Quotation Bureau sheet listing such securities for such
days. Notwithstanding the foregoing, if there is no reported closing sale price,
as the case may be, reported on any of the ten trading days preceding the event
requiring a determination of Market Price hereunder, then the Market Price shall
be the average of the high bid and asked prices for the last ten previous
trading days in which a sale was reported; and if there is no reported high bid
and asked prices,

2



--------------------------------------------------------------------------------



 



as the case may be, reported on any of the ten trading days preceding the event
requiring a determination of Market Price hereunder, then the Market Price shall
be determined in good faith by resolution of the Board of Directors.
          “Nasdaq” means the Nasdaq Capital Market or Nasdaq Global Market.
          “Notice” has the meaning set forth in Section 20.
          “Original Issue Date” means October 30, 2008.
          “Other Securities” refers to any stock (other than Common Stock) and
other securities of the Company or any other Person (corporate or otherwise)
which the Holders of the Warrants at any time shall be entitled to receive, or
shall have received, upon the exercise of the Warrants, in lieu of or in
addition to Common Stock, or which at any time shall be issuable or shall have
been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 5 or 6.
          “Person” means any individual, sole proprietorship, partnership,
corporation, limited liability company, business trust, unincorporated
association, joint stock corporation, trust, joint venture or other entity, any
university or similar institution, or any government or any agency or
instrumentality or political subdivision thereof.
          “Purchase Agreement” means the Convertible Note and Warrant Purchase
Agreement dated as of October 30, 2008, among the Company and the Purchasers.
          “Purchase Price per share” means $0.01 per share, as may be adjusted
from time to time in accordance with Section 5 or 6.
          “Purchaser” has the meaning set forth in the Purchase Agreement.
          “registered” and “registration” refer to a registration effected by
filing a registration statement in compliance with the Securities Act, to permit
the disposition of Underlying Securities issued or issuable upon the exercise of
Warrants, and any post-effective amendments and supplements filed or required to
be filed to permit any such disposition.
          “Securities Act” means the Securities Act of 1933 as the same shall be
in effect at the time.
          “Underlying Securities” means any Common Stock or Other Securities
issued or issuable upon exercise of Warrants.
          “Warrant” means, as applicable, (i) the Warrants dated as of the date
hereof, originally issued by the Company pursuant to the Purchase Agreement, of
which this Warrant is one, evidencing rights to purchase up to an aggregate of
3,600,000 shares of Common Stock, and all Warrants issued upon transfer,
division or combination of, or in substitution for, any thereof (all Warrants
shall at all times be identical as to terms and conditions and date, except as
to the

3



--------------------------------------------------------------------------------



 



number of shares of Common Stock for which they may be exercised) or (ii) each
right as set forth in this Warrant to purchase one share of Common Stock, as
adjusted from time to time in accordance with Section 5 or 6.
          1. Registration. The Holder shall have the rights to registration of
Underlying Securities issuable upon exercise of the Warrants that are set forth
in the Investor Rights Agreement, dated the Original Issue Date, among the
Company and each of the Purchasers (the “Investor Rights Agreement”).
          2. Sale Without Registration. If, at the time of any transfer or
surrender for exchange of a Warrant or of Underlying Securities previously
issued upon the exercise of Warrants, such Warrant or Underlying Securities
shall not be registered under the Securities Act, the Company may require, as a
condition of allowing such transfer or exchange, that the Holder or transferee
of such Warrant or Underlying Securities, as the case may be, furnish to the
Company an opinion of counsel, reasonably satisfactory to the Company, to the
effect that such transfer or exchange may be made without registration under the
Securities Act and without registration or qualification under any applicable
Blue Sky Laws, provided that nothing contained in this Section 2 shall relieve
(a) the Company from complying with the Investor Rights Agreement or (b) the
Holder from its obligations under the Purchase Agreement.
          3. Exercise of Warrant.
          3.1. Exercise in Full. Subject to the provisions hereof, at any time
on or following the date hereof, this Warrant may be exercised in full by the
Holder hereof by surrender of this Warrant, with the form of subscription at the
end hereof duly executed by such Holder, to the Company at its principal office
set forth at the head of this Warrant (or such other location as the Company
from time to time may advise the Holder in writing), accompanied by payment, in
cash or by certified or official bank check payable to the order of the Company,
in the amount obtained (the “Aggregate Purchase Price”) by multiplying (a) the
number of shares of Common Stock then issuable upon exercise of this Warrant by
(b) the Purchase Price per share on the date of such exercise.
          3.2. Partial Exercise. Subject to the provisions hereof, at any time
on or following the date hereof, this Warrant may be exercised in part by
surrender of this Warrant in the manner and at the place provided in Section 3.1
except that the amount payable by the Holder upon any partial exercise shall be
the amount obtained by multiplying (a) the number of shares of Common Stock
designated by the Holder in the subscription at the end hereof by (b) the
Purchase Price per share on the date of such exercise. Upon any such partial
exercise, the Company at its expense shall forthwith issue and deliver to or
upon the order of the Holder hereof a new Warrant or Warrants of like tenor, in
the name of the Holder hereof or as such Holder (upon payment by such Holder of
any applicable transfer taxes and subject to the provisions of Section 2) may
request, calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock equal to the number of such shares issuable prior to such
partial exercise of this Warrant minus the number of such shares designated by
the Holder in the subscription at the end hereof.

4



--------------------------------------------------------------------------------



 



          3.3. Company to Reaffirm Obligations. The Company shall, at the time
of any exercise of this Warrant, upon the request of the Holder hereof,
acknowledge in writing its continuing obligation to afford to such Holder any
rights (including, without limitation, any right to registration of the
Underlying Securities, if any) to which such Holder shall continue to be
entitled after such exercise in accordance with the provisions of this Warrant;
provided, however, that if the Holder of this Warrant shall fail to make any
such request, such failure shall not affect the continuing obligation of the
Company to afford such Holder any such rights.
          3.4. Certain Exercises. If an exercise of this Warrant is to be made
in connection with a registered public offering or sale of the Company, such
exercise may, at the election of the Holder, be conditioned on the consummation
of the public offering or sale of the Company, in which case such exercise shall
not be deemed effective until the consummation of such transaction.
          3.5. Conversion Right. At any time following the first anniversary of
the date of original issuance of this Warrant that a registration statement as
contemplated by the Investor Rights Agreement is not effective with respect to
the resale of the Common Stock issuable upon exercise of this Warrant, then in
lieu of exercising this Warrant at such time as specified in Section 3.1 and
Section 3.2, the Holder may convert this Warrant, in whole or in part, into the
number of shares of Common Stock determined by dividing (a) the aggregate fair
market value of the Common Stock or the Other Securities issuable upon exercise
of this Warrant minus the Aggregate Purchase Price of such shares by (b) the
current Market Price. Such conversion shall be effected by surrender of this
Warrant, with the form of subscription at the end hereof duly executed by such
Holder, to the Company at its principal office set forth at the head of this
Warrant (or such other location as the Company from time to time may advise the
Holder in writing).
          4. Delivery of Stock Certificates on Exercise. As soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
three Business Days thereafter, the Company at its own expense (including the
payment by it of any applicable issue taxes) shall cause to be issued in the
name of and delivered to the Holder hereof, or as such Holder (upon payment by
such Holder of any applicable transfer taxes and subject to the provisions of
Section 2) may direct, a certificate or certificates for the number of fully
paid and non-assessable shares of Common Stock or Other Securities to which such
Holder shall be entitled upon such exercise, plus, in lieu of any fractional
share to which such Holder would otherwise be entitled, cash equal to such
fraction multiplied by the then current Market Price of one full share.
          5. Adjustment for Dividends.
               (a) In case at any time or from time to time after the Original
Issue Date, the Company shall at any time declare or pay a dividend upon its
Common Stock payable in shares of Common Stock, the number of shares of Common
Stock acquirable upon exercise

5



--------------------------------------------------------------------------------



 



hereof shall be increased by the number of shares that would have been issued
pursuant to such dividend with respect to the shares acquirable hereunder as of
the record date for such dividend.
               (b) If the number of shares of Common Stock outstanding at any
time after the Original Issue Date is decreased by a combination or reverse
stock split of the outstanding shares of Common Stock, the Purchase Price per
share shall be increased in proportion to such decrease. If the number of shares
of Common Stock outstanding at any time after the Original Issue Date is
increased by a forward stock split of the outstanding shares of Common Stock or
otherwise, the number of shares of Common Stock acquirable upon exercise hereof
shall be increased by the number of shares that would have been issued had this
Warrant been fully exercised as of the date of such forward stock split or other
transaction resulting in an increase in the outstanding shares of Common Stock.
               (c) Upon each adjustment to the Purchase Price per share, the
Holder of this Warrant shall thereafter be entitled to purchase, at the Purchase
Price per share resulting from such adjustment, the number of shares of Common
Stock obtained by multiplying the Purchase Price per share in effect immediately
prior to such adjustment by the number of shares of Common Stock purchasable
pursuant hereto immediately prior to such adjustment, and dividing the product
thereof by the Purchase Price per share resulting from such adjustment.
          6. Reorganization, Consolidation, Merger. In case the Company after
the Original Issue Date shall (a) effect a reorganization, (b) consolidate with
or merge into any other Person, or (c) transfer all or substantially all of its
properties or assets to any other Person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, the
Holder of this Warrant, upon the exercise hereof as provided in Section 3 at any
time after the consummation of such reorganization, consolidation or merger or
the effective date of such dissolution, as the case may be, shall be entitled to
receive (and the Company or its successors or assigns shall be entitled to
deliver), in lieu of the Underlying Securities issuable upon such exercise prior
to such consummation or such effective date, the stock and other securities and
property (including cash) to which such Holder would have been entitled upon
such consummation or in connection with such dissolution, as the case may be, if
such Holder had so exercised this Warrant immediately prior thereto. Upon
receipt of such stock and other securities and property (including cash), if
any, the rights of the Holder under this Warrant shall terminate and cease and
this Warrant shall expire and be of no force and effect. In any such case, the
Company (or its successors or assigns) shall be entitled to make appropriate
adjustments in the application of the provisions of this Warrant with respect to
the rights and interests of the Holder after such reorganization, merger,
consolidation or dissolution. The Company shall not effect any such
reorganization, consolidation, merger or dissolution, unless prior to or
simultaneously with the consummation thereof, the successor corporation
resulting from such consolidation or merger or the corporation purchasing such
assets shall confirm or assume, by written instrument, the obligation to deliver
to each Holder the shares of stock, cash, other securities or assets to which,
in accordance with the foregoing provisions, each Holder may be entitled to and
all other obligations of the Company under this Warrant.
          7. Further Assurances; Reports. The Company shall take all such action
as may be necessary or appropriate in order that the Company may validly and
legally issue fully

6



--------------------------------------------------------------------------------



 



paid and non-assessable shares of Underlying Securities upon the exercise of all
Warrants from time to time outstanding. For so long as the Holder holds this
Warrant, the Company shall deliver to the Holder contemporaneously with delivery
to the holders of Common Stock, a copy of each report of the Company delivered
to such holders.
          8. Certificate as to Adjustments. In each case of any adjustment or
readjustment in the Underlying Securities, the Company shall, at its expense,
promptly cause its Chief Financial Officer to compute such adjustment or
readjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, and the number of
shares of Common Stock or Other Securities outstanding or deemed to be
outstanding. The Company shall forthwith mail a copy of each such certificate to
the Holder.
          9. Notices of Record Date. In the event of:
     (a) any taking by the Company of a record of its stockholders for the
purpose of determining the stockholders thereof who are entitled to receive any
dividend or other distribution (other than a quarterly dividend payable solely
in cash), or any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities or property, or to receive
any other right, or for the purpose of determining stockholders who are entitled
to vote in connection with any proposed capital reorganization of the Company,
any reclassification or recapitalization of the capital stock of the Company or
any transfer of all or substantially all the assets of the Company to or
consolidation or merger of the Company with or into any other Person, or
     (b) any voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
then and in each such event the Company shall mail or cause to be mailed to each
Holder of a Warrant a notice specifying (i) the date on which any such record is
to be taken for the purpose of such dividend, distribution or right, and stating
the amount and character of such dividend, distribution or right and (ii) the
date on which any such reorganization, reclassification, recapitalization,
transfer, consolidation, merger, dissolution, liquidation or winding-up is to
take place, and the time, if any, as of which the Holders of record of
Underlying Securities shall be entitled to exchange their shares of Underlying
Securities for securities or other property deliverable upon such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, dissolution, liquidation or winding-up. Such notice shall be mailed at
least 20 days prior to the date therein specified.
          10. Reservation of Stock Issuable on Exercise of Warrants. The Company
shall at all times reserve and keep available for issue upon the exercise of
Warrants such number of its authorized but unissued shares of Common Stock (or
Other Securities) as will be sufficient to permit the exercise in full of all
outstanding Warrants.
          11. Listing on Securities Exchanges; Registration; Issuance of Certain
Securities. In furtherance and not in limitation of any other provision of this
Warrant, if the

7



--------------------------------------------------------------------------------



 



Company at any time shall list any Common Stock (or Other Securities) on any
national securities exchange or Nasdaq, the Company shall, at its expense,
simultaneously list the Underlying Securities from time to time issuable upon
the exercise of the Warrants on such exchange or Nasdaq, upon official notice of
issuance.
          12. Exchange of Warrants. Subject to the provisions of Section 2, upon
surrender for exchange of this Warrant, properly endorsed, to the Company, as
soon as practicable (and in any event within three Business Days) the Company at
its own expense shall issue and deliver to or upon the order of the Holder
thereof a new Warrant or Warrants of like tenor, in the name of such Holder or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may direct, calling in the aggregate on the face or faces thereof for the number
of shares of Common Stock called for on the face of this Warrant so surrendered.
          13. Replacement of Warrants. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction, upon
delivery of an indemnity agreement or other collateral reasonably satisfactory
in form and amount to the Company and its transfer agent or, in the case of any
such mutilation, upon surrender and cancellation of this Warrant, the Company at
its expense shall execute and deliver, in lieu thereof, a new Warrant of like
tenor.
          14. Warrant Agent. The Company may, by written notice to each Holder
of a Warrant, appoint an agent having an office in New York, New York, for the
purpose of issuing Common Stock (or Other Securities) upon the exercise of the
Warrants pursuant to Section 3, exchanging Warrants pursuant to Section 12, and
replacing Warrants pursuant to Section 13, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such agent.
          15. Remedies; Enforcement Expenses. The Company stipulates that the
remedies at law of the Holder of this Warrant in the event of any default or
threatened default by the Company in the performance of or compliance with any
of the terms of this Warrant may not be adequate, and that such terms may be
specifically enforced by a decree for the specific performance of any agreement
contained herein or by an injunction that may be sought against a violation of
any of the terms hereof or otherwise. The Company agrees to pay all costs and
expenses of enforcement of this Warrant in the event of any default or
threatened default by the Company in the performance of or compliance with any
of the terms of this Warrant, including, without limitation, reasonable
attorneys’ fees and expenses.
          16. No Rights as Stockholder. This Warrant does not entitle the Holder
hereof to any voting rights or other rights as a stockholder of the Company
prior to the exercise hereof.
          17. Negotiability. Subject to Section 2, this Warrant is issued upon
the following terms, to all of which each Holder or owner hereof by the taking
hereof consents and agrees that:

8



--------------------------------------------------------------------------------



 



     (a) subject to the provisions of this Warrant and the Purchase Agreement,
title to this Warrant may be transferred by endorsement (by the Holder hereof
executing the form of assignment at the end hereof); and
     (b) until this Warrant is transferred on the books of the Company, the
Company may treat the registered Holder hereof as the absolute owner hereof for
all purposes, notwithstanding any notice to the contrary.
          18. Governing Law; Jurisdiction. This Warrant shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of law. Each of the Holder and the Company hereby
irrevocably consents and submits to the jurisdiction of any New York State or
United States Federal Court sitting in the State of New York, County of New
York, over any action or proceeding arising out of or relating to this Warrant
and irrevocably consents to the service of any and all process in any such
action or proceeding in the manner for the giving of notices at its address
specified in Section 20. Each of the Holder and the Company further waives any
objection to venue in the State of New York, County of New York and any
objection to an action or proceeding in such state and county on the basis of
forum non conveniens. Each of the Holder and the Company also waives any right
to trial by jury.
          19. Headings. The headings of the sections of this Warrant are for
convenience and shall not by themselves determine the interpretation of this
Warrant.
          20. Notices. Any notice or other communication required or permitted
to be given hereunder (each a “Notice”) shall be given in writing and shall be
made by personal delivery or sent by courier or certified or registered
first-class mail (postage pre-paid), addressed to a party at its address shown
below or at such other address as such party may designate by three days’
advance Notice to the other party.
          Any Notice to the Holder shall be sent to the address for such Holder
set forth on books and records of the Company.
          Any Notice to the Company shall be sent to:
AXS-One Inc.
301 Route 17 North
Rutherford, New Jersey 07070
Attention: Chief Financial Officer
          Each Notice shall be deemed given and effective upon receipt (or
refusal of receipt).
          21. Severability. Whenever possible, each provision of this Warrant
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be deemed prohibited
or invalid under such applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, and such prohibition

9



--------------------------------------------------------------------------------



 



or invalidity shall not invalidate the remainder of such provision or any other
provision of this Warrant.
          22. Amendments and Waivers. Any provision of this Warrant may be
amended and the observance of any provision of this Warrant may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Holder of
the Warrant.
          23. Construction. Words (including capitalized terms defined herein)
in the singular shall be held to include the plural and vice versa as the
context requires. The words “herein”, “hereinafter”, “hereunder” and words of
similar import used in this Warrant shall, unless otherwise stated, refer to
this Warrant as a whole and not to any particular provision of this Warrant. All
references to “$” in this Warrant and the other agreements contemplated hereby
shall refer to United States dollars (unless otherwise specified expressly). Any
reference to any gender includes the other genders.
[signature page follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
duly authorized officer as of October 30, 2008.

            AXS-ONE INC.
      By:           Name:           Title:      

Attest: ___________________________

11



--------------------------------------------------------------------------------



 



FORM OF SUBSCRIPTION
(To be signed only upon exercise of Warrant)
To: AXS-ONE INC.
     The undersigned, the Holder of the within Warrant, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder,      * shares of Common Stock of AXS-One Inc., and herewith
makes payment of $__________ and requests that the certificates for such shares
be issued in the name of, and delivered to, ______________, whose address is
_________________________.
          The undersigned, the Holder of the within Warrant, hereby irrevocably
elects to convert the attached Warrant into shares in the manner specified in
such Warrant. This conversion is exercised with respect to _________ of the
shares covered by such Warrant.
[Strike paragraph above that does not apply.]
     The undersigned represents that the undersigned is acquiring such
securities for its own account for investment and not with a view to or for sale
in connection with any distribution thereof (except for any resale pursuant to,
and in accordance with a valid registration statement effective under the
Securities Act of 1933).
Dated:

                  (Signature must conform in all respects to the name of the
Holder as specified on the face of the Warrant)                       
(Address)           

 

*   Insert here the number of shares called for on the face of the Warrant (or,
in the case of a partial exercise, the portion thereof as to which the Warrant
is being exercised).

12



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
(To be signed by the Holder only upon transfer of Warrant)
     For value received, the undersigned hereby sells, assigns and transfers
unto ________________________ the right represented by the within Warrant to
purchase ___________ shares of Common Stock of AXS-One Inc. to which the within
Warrant relates, and hereby does irrevocably constitute and appoint
_________________________________ Attorney to transfer such right on the books
of AXS-One Inc. with full power of substitution in the premises. The Warrant
being transferred hereby is one of the Warrants issued by AXS-One Inc. as of
_________, 2008 to purchase an aggregate of 3,600,000 shares of Common Stock.
Dated: _______________

                  (Signature must conform in all respects to name of      Holder
as specified on the face of the Warrant)                  (Address)         

                      Signature guaranteed by a bank or trust company having its
principal office in New York City or by a Member Firm of the New York Stock
Exchange or American Stock Exchange     

13